               Case 4:18-cv-00682-KGB Document 12-4 Filed 10/29/18 Page 1 of 2
                                                                                          EXHIBIT D
Amy Hancock ASP

From:                     Ashish Bhatia [abhatia@homesecures.com]
Sent:                     Friday, November 03, 2017 11 :58 AM
To:                       Amy Hancock ASP
Cc:                       Office Admin
Subject:                  Request for certificate of Good Standing


Good Morning, Amy

Could you please help us in getting a letter/email on a certificate of Good Standing , in the State of Arkansas.
We are RG Secure Homes Inc

Thankyou

Ashish Bhatia
President,
RG Secure Homes Inc.
325 N St Paul, ( Ste 2170 )
Dallas, TX 75201




                                                         l
                   Case 4:18-cv-00682-KGB Document 12-4 Filed 10/29/18 Page 2 of 2

Lavita Thompson

From:                           Michael Moyer
Sent:                           Tuesday, April 19, 2016 9:53 AM
To:                             John Welch
Cc:                             Lavita Thompson
Subject:                        RE: Registered Manager RG Secure Homes, Inc.


John,

I received your request for an extension of time to hire a new manager. The extension is granted until 05/24/16. Please
make sure that a new manager is in place prior to 05/24/16. If the new manager needs to take the managers exam,
please contact Lavita (501-618-8626) to schedule this exam.

Lavita,
Please notate in the licensing system the new date that they are to have a manager in place.

Thank you,
Mike

Sergeant Michael Moyer
Regulatory and Building Operations Division
Arkansas State Police
# 1 State Police Plaza Drive
Little Rock, AR 72209
Phone: {501)618-8600
michael.moyer@asp:arkansas.gov



From: John Welch [mailto:jwelch@homesecures.com]
Sent: Friday, April 15, 2016 3:03 PM
To: Michael Moyer
Subject: Registered Manager RG Secure Homes, Inc.

Mr. Moyer, your office mailed a letter to us regarding our registered manager terminating his relationship with
our company. The letter is dated 03/30/16 but we did receive notice of having the certified letter until 04/12/16
at which time I picked up the letter. The letter is giving us until 04/24/16 to identify and submit the application
for the replacement registered manager. I am writing to request an extension of the time granted for us to
perform the search and submit a new application. Thank you in advance for your consideration.

Regards


John C. Welch
Director of Administration
RG Secure Homes, Inc
dba American Homesecures, Inc
972-528-0134


DISCLAIMER - This e-mail may contain confidential information. It is intended solely for the addressee. Access to this e-mail by
anyone else is unauthorized. If you are not the intended recipient, you must not use, copy, disclose or take any action based on this e-
                                                                    l
